
QuickLinks -- Click here to rapidly navigate through this document


CHIRON 1991 STOCK OPTION PLAN
[AS AMENDED AUGUST 14, 1993, APRIL 11, 1994, FEBRUARY 24, 1995,
MARCH 8, 1996, FEBRUARY 28, 1997, AUGUST 7, 1998, AUGUST 20, 1999,
FEBRUARY 25, 2000, SEPTEMBER 21, 2000, AND FEBRUARY 16, 2001]


I.  PURPOSES

    This Chiron 1991 Stock Option Plan ("Plan") is intended to enable Chiron
Corporation ("Corporation") to attract and retain the following individuals by
offering them incentives and rewards, in the form of options, restricted shares,
share rights, share units and performance units ("awards") which will encourage
them to acquire a proprietary interest in the Corporation, to continue in the
service of the Corporation or its subsidiaries, and to provide incentive to
build value for stockholders: (a) employees (including officers and directors)
of the Corporation and its subsidiaries, (b) non-employee members of the Board
of Directors of the Corporation ("Board"), and (c) consultants and independent
contractors who perform valuable services for the Corporation and its
subsidiaries.

    In addition, the Plan is intended to permit the Corporation to satisfy its
obligations in connection with options it assumed pursuant to the terms of the
Agreement and Plan of Merger dated as of July 21, 1991 by and among the
Corporation, Chiron Acquisition Subsidiary, Inc., and Cetus Corporation
("Agreement"). Upon consummation of the transactions described in the Agreement
("Merger"), the Plan superseded Cetus Corporation's Amended and Restated Common
Stock Option Plan and Cetus Corporation's Non-Employee Directors' Stock Option
Plan ("Cetus Prior Plans"). Upon stockholder approval in December 1991, this
Plan superseded the following Chiron prior plans: the Protos Corporation 1988
Stock Option Plan (upon the merger of Protos into Chiron), the Chiron
Ophthalmics, Inc. 1986 Stock Option Plan (upon the merger of Chiron Ophthalmics
into a wholly owned subsidiary of Chiron), the Corporation's 1982 Stock Option
Plan and the Corporation's 1984 Non-Qualified Stock Option Plan (collectively,
"Chiron Prior Plans").

II.  ADMINISTRATION

    The Plan will be administered by a committee or committees appointed by the
Board and consisting of one or more members of the Board or a subcommittee or
subcommittees thereof. The Board may delegate the responsibility for
administration of the Plan with respect to designated classes of award holders
to different committees, subject to such limitations as the Board deems
appropriate, and each committee may similarly delegate its responsibilities to
one or more subcommittees. Members of a committee or subcommittee will serve for
such term as the Board or committee may determine, and will be subject to
removal by the Board at any time. With respect to any matter, the term
"Committee," when used in this Plan, will refer to the committee or subcommittee
that has been delegated authority with respect to such matter.

    In determining the composition of any committee or subcommittee, the Board
or committee, as the case may be, shall consider the desirability of compliance
with the compositional requirements of (i) Rule 16b-3 of the Securities and
Exchange Commission with respect to award holders who are subject to the trading
restrictions of Section 16(b) of the Securities Exchange Act of 1934 ("1934
Act") with respect to securities of the Corporation and (ii) Section 162(m) of
the Internal Revenue Code ("Code") with respect to performance units, but shall
not be bound by such compliance.

    (a) AUTHORITY. Each Committee will have full authority to administer the
Plan within the scope of its delegated responsibilities, including authority to
interpret and construe any relevant provision of the Plan, to adopt such
rules and regulations as it may deem necessary, and to determine the terms and
conditions of awards made under the Plan (which need not be identical).
Decisions of a Committee made within the discretion delegated to it by the Board
will be final and binding on all persons who have an interest in the Plan.

--------------------------------------------------------------------------------


III. ELIGIBILITY FOR AWARDS

    (a) DISCRETIONARY AWARDS. From time to time the Committee may, in its
discretion, select individuals from among the following categories to receive
awards under the Plan:

(1)  EMPLOYEES.  The Committee may select employees of the Corporation or its
parent or subsidiaries (including officers, whether or not they are also members
of the Board).

(2)  CONSULTANTS AND INDEPENDENT CONTRACTORS. The Committee may select
consultants and independent contractors whose services tend to contribute
materially to the success of the Corporation or a parent or subsidiary or whose
services may reasonably be anticipated to so contribute.

(3)  DIRECTORS. The Committee may select members of the Board or the board of
directors of a parent or subsidiary that are not employees of the Corporation,
parent or subsidiaries for awards in addition to awards made in accordance with
the Plan's automatic grant provisions.

    (b) PERFORMANCE UNITS. Corporate vice-presidents and other executive
officers of the Corporation or a parent or subsidiary ("162(m) executives") will
be eligible to receive performance units in addition to, or in lieu of, other
discretionary awards granted under the Plan.

    (c) AUTOMATIC GRANTS. Members of the Board who are not employees of the
Corporation or a subsidiary will receive awards in accordance with the Plan's
automatic grant provisions.

    (d) SUBSTITUTE OPTIONS. Upon consummation of the Merger, outstanding options
under the Cetus Prior Plans (including related Limited Stock Appreciation
Rights) were converted, in the manner and at the exchange ratio specified in the
Agreement, into substitute options under this Plan to acquire Common Stock (as
defined below). Upon stockholder approval and, with regard to the Protos prior
plan options and the Chiron Ophthalmics prior plan options, consummation of the
relevant mergers, outstanding options under the Chiron Prior Plans were
converted into options under this Plan. These options preserved the exercise
price of the outstanding options as adjusted, in the case of options under the
Protos Corporation 1988 Stock Option Plan and the Chiron Ophthalmics, Inc. 1986
Stock Option Plan, to reflect the substitution of Common Stock. These options
also preserved the other terms and conditions of the outstanding options;
provided, however, that on the Effective Date of this Plan, outstanding
automatic option grants under the Corporation's 1982 Stock Option Plan were
conformed, other than to extend the term, to the Automatic Option Grants under
this Plan. Collectively, these options are referred to as "Substitute Options."

IV. STOCK SUBJECT TO THE PLAN

    (a) CLASS. The stock subject to awards under the Plan is (i) the
Corporation's authorized but unissued or reacquired Common Stock ("Common
Stock"), or (ii) shares of one or more series of the Corporation's authorized
but unissued or reacquired Restricted Common Stock, in the aggregate, "Company
Stock." In connection with the grant of awards under the Plan, the Corporation
may repurchase shares in the open market or otherwise.

    (b) AGGREGATE AMOUNT

    (1) SHARES. Subject to adjustment under Sections IV (c) and IV(b)(3), the
aggregate maximum number of shares of Company Stock that may be subject to
awards under the Plan is 50,262,347 (comprised of the original number of shares
authorized under the Plan, including the number of shares of Company Stock
remaining for issuance on the Effective Date of this Plan under the
Corporation's 1982 Stock Option Plan and the Corporation's 1984 Non-Qualified
Stock Option Plan, plus all annual increases thereto through January 1, 1997,
plus an increase of 13,000,000 shares by amendment effective February 28, 1997).
Notwithstanding the foregoing, as of the first day of each fiscal year beginning
after January 1, 1997 the aggregate number of shares of

2

--------------------------------------------------------------------------------

Company Stock that may be subject to awards under the Plan will be increased by
1.50% of the number of Chiron Common Equivalent Shares outstanding as of last
day of the preceding fiscal year. Subject to adjustment under Section IV(c), the
maximum number of shares of Company Stock with respect to which awards may be
granted to any employee during the term of the Plan is 4,000,000 shares. Subject
to adjustment under Sections IV(c) and IV(b)(3), not more than 50,262,347 shares
of Company Stock, increased, as of the first day of each fiscal year beginning
after January 1, 1997, by 1.50% of the number of Chiron Common Equivalent Shares
outstanding as of December 31, 1996, may be subject to Incentive Options (as
defined below) granted under the Plan after the Effective Date. "Chiron Common
Equivalent Shares" are the total number of outstanding shares of Common Stock
plus the total number of shares of Common Stock issuable upon conversion or
exercise of outstanding warrants, options and convertible securities. In no
event will more than 2,000,000 shares of Restricted Common Stock, whether in a
single series or in multiple series, be subject to awards under the Plan.

    (2) RESTRICTED COMMON STOCK. Shares of Restricted Common Stock may be issued
under the Plan in one or more separate series. The rights, preferences and
privileges, together with the restrictions and limitations and the number of
shares, of each series of Restricted Common Stock issuable under the Plan will
be set forth in the Corporation's Certificate of Determination of Preferences of
Common Stock ("Certificate") as in effect from time to time during the term of
the Plan. Shares of each series of Restricted Common Stock will be convertible
or exchangeable into shares of Common Stock in accordance with the terms and
provisions of the Certificate applicable to that series.

    (3) REUSE OF SHARES. If any outstanding option under the Chiron Prior Plans,
the Cetus Prior Plans or this Plan (including the Substitute Options) expires or
is terminated or canceled for any reason (including pursuant to Section X of the
Plan but other than pursuant to surrender of the option for a cash payment in
accordance with Section XIII of the Plan) before being exercised for the full
number of shares to which it applies, then the shares allocable to the
unexercised portion of such option will not be charged against the limitations
of Section IV(b)(1) and will become available for subsequent grants under the
Plan. To the extent that a share right or share unit expires or is terminated,
or is canceled or forfeited for any reason without being paid in cash or shares
of Company Stock, any remaining shares allocable to the unpaid portion of such
share right or share unit shall not be charged against the limitations of
Section IV(b)(1) and will become available again for subsequent grants under the
Plan. Unvested shares issued under the Plan and subsequently cancelled,
forfeited or repurchased by the Corporation at the original exercise or issue
price paid per share pursuant to the Corporation's repurchase rights under the
Plan shall be added back to the number of shares of Common Stock reserved for
issuance under Section IV(b)(1). Shares subject to any option or portion of an
option surrendered in accordance with the "Surrender of Options for Cash or
Stock" provisions of this Plan and shares for which a cash payment is made in
lieu thereof under a restricted share, share unit or share right will not be
available for subsequent awards under the Plan. If the exercise price of an
option under the Plan is paid with shares of Common Stock or if shares of Common
Stock otherwise issuable under the Plan are withheld by the Corporation in
satisfaction of the withholding taxes incurred in connection with the exercise
of an option or the vesting of a stock issuance under the Plan, then the number
of shares of Common Stock available for issuance under Section IV(b)(1) shall be
reduced by the gross number of shares for which the option is exercised or which
vest under the stock issuance, and not by the net number of shares of Common
Stock issued to the holder of such option or stock issuance.

    (c) ADJUSTMENTS. In the event any change is made to the Company Stock
subject to the Plan (whether by reason of merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, combination of shares, exchange
of shares, or other change in corporate or capital structure of the

3

--------------------------------------------------------------------------------

Corporation affecting the outstanding Common Stock as a class without the
Corporation's receipt of consideration) then, unless such change results in the
termination of all awards, the Committee will make appropriate adjustments to
(i) the number and/or class of securities available under the Plan, (ii) the
number and/or class of securities for which any one person may be granted awards
under the Plan, (iii) the number and/or class of securities to be made under
automatic grants to non-employee directors, and (iv) the number and/or class of
securities and, where applicable, price per share of securities subject to
outstanding awards. Such adjustments are to be effected in a manner which shall
preclude the enlargement or dilution of rights and benefits of awards and shall
be final, binding and conclusive.

V.  TERMS AND CONDITIONS OF DISCRETIONARY OPTIONS

    Discretionary stock options granted under the Plan may, in the Committee's
discretion, be either incentive stock options ("Incentive Options") qualifying
under Section 422 of the Internal Revenue Code of 1986, as amended ("Internal
Revenue Code"), or nonstatutory options. Individuals who are not employees of
the Corporation or its subsidiaries may only be granted nonstatutory options.
Options will be evidenced by instruments in such form as the Committee may from
time to time approve. These instruments will conform to the following terms and
conditions and, in the discretion of the Committee, may contain such other
terms, conditions and restrictions as are not inconsistent with the following:

    (a) OPTION PRICE.  The option price per share will be fixed by the
Committee, but in no event will the option price per share be less than
eighty-five percent (85%) of the Fair Market Value of the option shares on the
date of the option grant; provided, however, that in no event will the option
price per share of an Incentive Option be less than one hundred percent (100%)
of the Fair Market Value of the option shares on the date of the option grant.
However, the Committee may grant options with an option price per share less
than eighty-five percent (85%) of the Fair Market Value of the option shares on
the date of the option grant in substitution for the outstanding options of the
acquired company in a merger, if such options are granted with an option price
per share which preserves the option price of the outstanding options, as
adjusted for the merger. Notwithstanding the foregoing, Substitute Options will
have an option price per share determined pursuant to Section III(d) of this
Plan.

    (b) NUMBER OF SHARES, TERM AND EXERCISE

(1)  TERM AND NUMBER. Each option granted under the Plan will be exercisable on
such date or dates, during such period, and for such number of shares of Company
Stock as the Committee determines and sets forth in the instrument evidencing
the option. No option granted under the Plan will have an expiration date that
is more than 10 years after the date of the option grant.

(2)  EXERCISE. After any option granted under the Plan becomes exercisable, it
may be exercised by delivering notice in such form to such person as the
Corporation may designate at any time prior to the termination of such option.
Except as authorized by the Committee in accordance with Section VIII, the
option price for the number of shares for which the option is exercised will
become due and payable upon exercise.

(3)  PAYMENT. The option price will be payable in full in cash (including cash
equivalents); provided, however, that the Committee may, either at the time the
option is granted or at the time it is exercised and subject to such limitations
as it may determine, authorize payment of all or a portion of the option price
in one or a combination of the following alternative forms

(i)a promissory note authorized pursuant to Section VIII;

(ii)full payment in shares of Common Stock valued as of the exercise date and
held for the requisite period to avoid a charge to the Corporation's earnings;
or

4

--------------------------------------------------------------------------------

(iii)to the extent the option is exercised for vested shares, through a special
sale and remittance procedure pursuant to which the optionee shall provide
irrevocable instructions, in such form and pursuant to such procedures as the
Corporation shall specify, to (a) a Corporation-approved brokerage firm to
effect the immediate sale of the purchased shares and remit to the Corporation,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate exercise price payable for the purchased shares plus all
applicable Federal, state and local income and employment taxes required to be
withheld by the Corporation by reason of such exercise, and (b) the Corporation
to deliver the certificates for the purchased shares directly to such brokerage
firm in order to complete the sale.

    (c) TERMINATION OF SERVICES. The Committee will determine and set forth in
each option whether the option will continue to be exercisable, and the terms
and conditions of such exercise, on and after the date that an optionee ceases
to be employed by, or to provide services to, the Corporation or its
subsidiaries. The date of termination of an optionee's employment or services
will be determined by the Committee, which determination will be final.

    (d) INCENTIVE OPTIONS.  Options granted under the Plan that are intended to
be Incentive Options will be subject to the following additional terms and
conditions:

    (1) DOLLAR LIMITATION. To the extent that the aggregate Fair Market Value
(determined as of the respective date or dates of grant) of shares with respect
to which options that are granted after 1986 and that would otherwise be
Incentive Options are exercisable for the first time by any individual during
any calendar year under the Plan (or any other plan of the Corporation, a parent
or subsidiary corporation or predecessor thereof) exceeds the sum of $100,000
(or such greater amount as may be permitted under the Internal Revenue Code),
whether by reason of acceleration or otherwise, such options will not be treated
as Incentive Options. In making such a determination, options will be taken into
account in the order in which they were granted.

    (2) 10% STOCKHOLDER. If any employee to whom an Incentive Option is to be
granted pursuant to the provisions of the Plan is, on the date of grant, the
owner of stock (determined with application of the ownership attribution
rules of Section 424(d) of the Internal Revenue Code) possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of his
or her employer corporation or of its parent or subsidiary corporation ("10%
Stockholder"), then the following special provisions will apply to the option
granted to such individual:

(i)  The option price per share of the stock subject to such Incentive Option
will not be less than one hundred ten percent (110%) of the Fair Market Value of
the option shares on the date of grant; and

(ii)  The option will not have a term in excess of five (5) years from the date
of grant.

    (3) PARENT AND SUBSIDIARY. For purposes of this Section V(d), "parent
corporation" and "subsidiary corporation" will have the meaning attributed to
those terms, as they are used in Section 422(b) of the Internal Revenue Code.

    (e) WITHHOLDING

    (1) OBLIGATION. The Corporation's obligation to deliver stock certificates
upon the exercise of an option will be subject to the option holder's
satisfaction of all applicable federal, state and local income and employment
tax withholding requirements.

    (2) PAYMENT. In the event that an option holder is required to pay to the
Corporation an amount with respect to income and employment tax withholding
obligations in connection

5

--------------------------------------------------------------------------------

with exercise of an option, the Committee may, in its discretion and subject to
such limitations and rules as it may adopt, permit the option holder to satisfy
the obligation, in whole or in part, by delivering shares of Common Stock
already held by the option holder or by making an irrevocable election that a
portion of the total value of the shares subject to the option be paid in the
form of cash in lieu of the issuance of Company Stock, and that such cash
payment be applied to the satisfaction of the withholding obligations.

VI. DISCRETIONARY RESTRICTED SHARES, SHARE RIGHTS, SHARE UNITS AND PERFORMANCE
UNITS

    (a) NATURE OF AWARDS

    (1) RESTRICTED SHARES. A restricted share granted under the Plan shall
consist of shares of Company Stock, the retention and transfer of which is
subject to such terms, conditions and restrictions (whether based on performance
standards or periods of service or otherwise and including repurchase and/or
forfeiture rights in favor of the Corporation) as the Committee shall determine.
The terms, conditions and restrictions to which restricted shares are subject
shall be evidenced by instruments in such form as the Committee may from time to
time approve and may vary from grant to grant. The Committee shall have the
absolute discretion to determine whether any consideration (other than the
services of the potential award holder) is to be received by the Corporation or
its subsidiaries as a condition precedent to the issuance of restricted shares.

    (2) SHARE RIGHTS. A share right granted under the Plan shall consist of the
right, subject to such terms, conditions and restrictions (whether based on
performance standards or periods of service or otherwise), to receive a share of
Company Stock (together with cash dividend equivalents if so determined by the
Committee) as the Committee shall determine and shall be evidenced by
instruments in such form as the Committee may from time to time approve. The
Committee shall have the absolute discretion to determine whether any
consideration (other than the services of the potential award holder) is to be
received by the Corporation or its subsidiaries as a condition precedent to the
issuance of shares pursuant to share rights. The terms, conditions and
restrictions to which share rights are subject may vary from grant to grant.

    (3) SHARE UNITS. A share unit granted under the Plan shall consist of the
right to receive an amount in cash equal to the Fair Market Value of one share
of Company Stock on the date of valuation of the unit (together with cash
dividend equivalents if so determined by the Committee) less such amount, if
any, as the Committee shall specify. The date of valuation and payment of cash
under a share unit and the conditions, if any, to which such payment will be
subject (whether based on performance standards or periods of service or
otherwise) shall be determined by the Committee. The terms, conditions and
restrictions to which share units are subject may vary from grant to grant.

    (b) WITHHOLDING. The Committee may require, or permit an award holder to
elect, that a portion of the total value of the shares of Common Stock subject
to restricted shares or share rights held by one or more award holders be paid
in the form of cash in lieu of the issuance of Company Stock and that such cash
payment be applied to the satisfaction of the federal, state and local income
and employment tax withholding obligations that arise at the time the restricted
shares and share rights become free of all restrictions under the Plan.

    (c) CASH PAYMENTS. The Committee may provide award holders with an election
to receive a percentage of the total value of the Company Stock subject to
restricted shares or share rights in the form of a cash payment, subject to such
terms, conditions and restrictions as the Committee shall specify.

6

--------------------------------------------------------------------------------


    (d) ELECTIVE AND TANDEM AWARDS. The Committee may award restricted shares,
share rights, and share units independently of other compensation or in lieu of
compensation that would otherwise be paid in cash or stock options, whether at
the election of the potential award holder or otherwise. The number of
restricted shares, share rights or share units to be awarded in lieu of any cash
compensation amount or number of stock options shall be determined by the
Committee in its sole discretion and need not be equal to such foregone
compensation in Fair Market Value. In addition, restricted shares, share rights,
and share units may be awarded in tandem with stock options, so that a portion
of such award becomes payable or becomes free of restrictions only if and to the
extent that the tandem options are not exercised or are forfeited, subject to
such terms and conditions as the Committee may specify.

    (e) MODIFICATION OF AWARDS. Except to the extent an award is granted as a
performance unit, the Committee may, in its sole discretion, modify or waive any
or all of the terms, conditions or restrictions applicable to any outstanding
restricted share, share right or share unit; provided, however, that no such
modification or waiver shall, without the consent of the holder of an
outstanding award, adversely affect the holder's rights thereunder.

    (f)  PERFORMANCE UNITS. Effective March 8, 1996, the Committee may grant
restricted shares, share rights and share units to 162(m) executives that comply
with the requirements of Code Section 162(m). Performance units will become
payable or vest upon attainment of specified performance goals over a specified
performance period.

    (1) PERFORMANCE GOALS. The Committee will determine the Corporation
performance goal or goals that must be met to achieve the maximum payout within
the shorter of the first 90 days of the specified performance period over which
the performance goal or goals will be measured, or 25% of such performance
period. The Committee may establish a goal based on more than one performance
criteria, or may establish multiple goals, but any payout must be based on the
satisfaction of at least one goal. The Committee may provide for different
levels of payouts based on relative performance toward a performance goal.

    (2) PERFORMANCE CRITERIA. Performance units may be based on one or more of
the following performance criteria: total shareholder return; the achievement of
a specified closing or average closing price of Common Stock; the absolute or
percentage increase in the closing or average closing price of Common Stock
and/or one or more of the following measures of the Corporation's net income for
the specified performance period determined in accordance with generally
accepted accounting principles as consistently applied by the Corporation:
absolute net income or a percentage or absolute dollar increase in net income,
earnings per share or a percentage or absolute dollar increase in earnings per
share, or return on assets employed or equity or a percentage or absolute dollar
increase in return on assets employed or equity; or the Corporation's absolute
gross revenues or a percentage or absolute dollar increase in gross revenues for
the specified performance period determined in accordance with generally
accepted accounting principles as consistently applied by the Corporation. The
awards may based on the Corporation's performance alone, or the Corporation's
performance may be measured against variously weighted published benchmark
indices that the Committee determines are representative of the Corporation's
peer group, which indices may include the Standard & Poor's Health Care
Composite Index, the Standard & Poor's Health Care Diversified Index, and the
AMEX Biotechnology Index, among others.

For purposes of this Plan, net income and gross revenues shall be net income and
gross revenues of the Corporation and its consolidated subsidiaries as reported
by the Corporation and certified by its independent public accountants, but the
Committee in fixing any goal may exclude any or all of the

7

--------------------------------------------------------------------------------

following if they have a material effect on annual net income or gross revenues:
events or transactions that are either unusual in nature or infrequent in
occurrence (such restructuring/reorganization charges, the purchase or sale of
in process technology, the sale or discontinuance of a business segment, the
sale of investment securities, losses from litigation, the cumulative effect of
changes in accounting principles and natural disasters), depreciation, interest
or taxes.

    (3) REDUCTION OR CANCELLATION OF PERFORMANCE UNITS. Final payouts are
subject to the approval of the Committee, which may reserve the absolute
discretion to reduce or cancel any payout thereunder.

VII. AUTOMATIC AWARDS TO DIRECTORS

(a)  OPTIONS. Effective on and after February 16, 2001, non-employee members of
the Board ("Eligible Directors") will automatically be granted nonstatutory
options to purchase the number of shares of Common Stock determined as set forth
below (subject to adjustment under Section IV(c) hereof) on the dates and terms
set forth below:

    (1) OPTION GRANTS.

    (i)  NEW DIRECTORS. On the date that an individual is first elected or
appointed as an Eligible Director, he or she will receive an option to purchase
30,000 shares of Common Stock (the "Initial Option Grant").

    (ii) CONTINUING DIRECTORS. On the last business day of the second quarter of
each fiscal year of the Corporation ("Automatic Grant Date"), each continuing
Eligible Director will receive an option to purchase 15,000 shares of Common
Stock (the "Annual Option Grant"); provided that each continuing Eligible
Director who was newly elected or appointed on a date after the previous year's
Automatic Grant Date will receive, in lieu thereof on the current Automatic
Grant Date, an Annual Option Grant to purchase a pro-rata number of whole shares
of Common Stock determined by multiplying 1,250 by the number of whole calendar
months between the Eligible Director's election or appointment date and the
current Automatic Grant Date.

(3)  ADVISORY COUNSELLORS. Advisory Counsellors of Cetus will not qualify for
Initial or Annual Option Grants.

(4)  TERMS AND CONDITIONS. The terms and conditions applicable to each Initial
and Annual Option Grant (together, an "Automatic Option") will be as follows:

    (i)  PRICE. The option price per share will be equal to one hundred percent
(100%) of the Fair Market Value of one share of Common Stock on the date of
grant;

    (ii) TERM. Each Automatic Option will have a term of ten (10) years,
measured from the date of grant, and will be exercisable at any time during the
term for all or any part of the covered shares;

    (iii) REPURCHASE. The shares purchased under the Automatic Options will be
subject to repurchase by the Corporation at the original exercise price in the
event an optionee ceases to provide services to the Corporation or its
subsidiaries as a director, an employee, a consultant or an independent
contractor. For each Initial Option Grant, the Corporation's repurchase rights
will lapse, and the optionee's interest in the purchased shares will vest, in a
series of equal annual installments over the three (3)-year period measured from
the grant date, provided the optionee continues to provide such services. For
each Annual Option Grant, the Corporation's repurchase rights will lapse, and
the optionee's interest in the purchased shares will vest, in one installment
upon optionee's completion of six (6) months of service to the Corporation
measured from the grant date. In addition, the Corporation's

8

--------------------------------------------------------------------------------




repurchase right will lapse in its entirety, and the Automatic Options will
become fully vested, should one or more of the following events occur while the
optionee is providing such services: (A) the optionee's death, or (B) the
optionee's permanent disability.

    (iv) PAYMENT. Upon exercise of the Automatic Option, the option price for
the purchased shares will become payable immediately in cash or in shares of
Common Stock that the optionee has held for at least six (6) months. Payment may
also be made by delivery of a properly executed exercise notice together with
irrevocable instructions to a broker to promptly deliver to the Corporation the
amount of sale or loan proceeds to pay the option price.

    (v) CESSATION. In the event the optionee ceases to provide services to the
Corporation or its subsidiaries as a director, an employee, a consultant or an
independent contractor, the Automatic Option may be exercised, within the term
of the Automatic Option, for a period of three (3) months after the date of such
cessation (twelve (12) months in the case of cessation by reason of disability
or death). In the case of death, the Automatic Option may be exercised within
such period by the estate or heirs of the optionee.

VIII.  LOANS AND INSTALLMENT PAYMENTS

      In order to assist an award holder (including an employee who is an
officer or director of the Corporation) in the acquisition of shares of Company
Stock pursuant to an award granted under the Plan (other than pursuant to the
Automatic Option Grant provisions of this Plan), the Committee may authorize, at
either the time of the grant of an award or the time of the acquisition of
Company Stock pursuant to the award (i) the extension of a loan to the award
holder by the Corporation, (ii) the payment by the award holder of the purchase
price, if any, of the Company Stock in installments, or (iii) the guarantee by
the Corporation of a loan obtained by the award holder from a third party. The
terms of any loans, guarantees or installment payments, including the interest
rate and terms of repayment, will be subject to the discretion of the Committee.
Loans, installment payments and guarantees may be granted without security, the
maximum credit available being the purchase price, if any, of the Company Stock
acquired plus the maximum federal and state income and employment tax liability
that may be incurred in connection with the acquisition.

IX. ASSIGNABILITY

    No award granted under the Plan is assignable or transferable by the award
holder other than by Will or by the laws of descent and distribution, and during
the lifetime of the award holder, only the award holder may exercise options or
exercise the rights provided under awards granted under the Plan. However, if
and to the extent that the Committee so authorizes at the time an award is
granted or amended, an option (other than an option designated as an Incentive
Option) or other award may be assigned in whole or in part during the grantee's
lifetime to one or more of the grantee's family members or an entity
substantially owned, benefiting or controlled by the grantee or one or more of
grantee's family members if and to the extent that the Securities and Exchange
Commission Form S-8 Registration Statement would continue to be available for
the exercise of the award and resale of the underlying securities following such
assignment. The terms applicable to the assigned portion shall be the same as
those in effect for the award immediately prior to such assignment and shall be
set forth in such documents issued to the assignee as the Committee may deem
appropriate.

X.  CANCELLATION AND NEW GRANT OF OPTIONS

    The Committee will have the authority to effect, at any time and from time
to time, with the consent of the affected option holders, the cancellation of
any or all outstanding options under the Plan, a Cetus Prior Plan or a Chiron
Prior Plan (other than options granted under automatic option

9

--------------------------------------------------------------------------------


grant provisions of these plans) and to grant in substitution therefor new
options under the Plan covering the same or different numbers of shares, but
having an option price per share not less than eighty-five percent (85%) of the
Fair Market Value on the new grant date or, in the case of an Incentive Option,
one hundred percent (100%) of the Fair Market Value on the new grant date (or,
in the case of an Incentive Option granted to a 10% Stockholder, one hundred ten
percent (110%) of such Fair Market Value).

XI. ACCELERATION AND TERMINATION OF AWARDS

    (a) ACCELERATION. If the Corporation or its stockholders enter into an
agreement to dispose of all or substantially all of the assets of the
Corporation, enter into an agreement to merge or consolidate with another entity
or enter into a plan of reorganization or liquidation, each award will be
automatically accelerated so that (1) options become fully exercisable with
respect to the total number of shares purchasable under the options; (2)
restrictions on restricted shares will be eliminated, and the shares will
immediately vest; and (3) share rights and share units will immediately vest and
become payable. The Committee may also provide for the automatic termination of
repurchase rights upon the occurrence of such an event.

    (b) NO ACCELERATION. No acceleration of awards will occur if the terms of
the agreement require that each such award either be assumed by the successor
corporation or parent thereof or be replaced with a comparable award subject to
shares of the successor corporation or parent thereof. The determination of such
comparability will be made by the Committee, and its determination will be
final, binding and conclusive. Upon consummation of the transaction contemplated
by the agreement, all awards, whether or not accelerated, will terminate unless
assumed pursuant to a written agreement by the successor corporation or parent
thereof. However, nothing in this Section will prohibit the Committee from
granting an award that provides for the acceleration of exercisability and/or
vesting of the award either (i) upon the occurrence of any specified event,
including a corporate transaction or change in control of the Corporation (as
defined by the Committee) whether or not the award is assumed or replaced with a
comparable award or (ii) upon termination of employment or other occurrence
following such an event.

    (c) CORPORATE STRUCTURE. The grant of awards under this Plan will in no way
affect the right of the Corporation to adjust, reclassify, reorganize, or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.

XII. VALUATION

    With regard to all Substitute Options, Fair Market Value will be determined
in accordance with the relevant option plan documents on the date that the
outstanding options were granted. With regard to awards granted under this Plan,
for all valuation purposes under the Plan, the Fair Market Value of a share of
Common Stock or Restricted Common Stock (as the case may be) on any relevant
date will be determined in accordance with the following provisions:

    (a) If the Common Stock or Restricted Common Stock is not at the time listed
or admitted to trading on any stock exchange, but is traded in the
over-the-counter market, the Fair Market Value will be the average between the
reported high price and the reported low price of one share of Common Stock or
Restricted Common Stock (as the case may be) on the date in question in the
over-the-counter market, as such prices are reported by the National Association
of Securities Dealers through its NASDAQ system or any successor system.

    (b) If the Common Stock or Restricted Common Stock is at the time listed or
admitted to trading on any stock exchange, then the Fair Market Value will be
the average between the reported high price and the reported low price of one
share of Common Stock or Restricted Common Stock (as the case

10

--------------------------------------------------------------------------------


may be) on the date in question on the stock exchange that is the primary market
for the stock, as such prices are officially quoted on such exchange.

    (c) If the Common Stock or Restricted Common Stock (as the case may be) is
at the time neither listed nor admitted to trading on any stock exchange nor
traded in the over-the-counter market, or if the Committee determines that
neither subparagraph (a) nor subparagraph (b) above reflects Fair Market Value
of the stock and the award was not granted pursuant to the Plan's Automatic
Award provisions, then the Fair Market Value will be determined by the Committee
after taking into account such factors as the Committee deems appropriate, or in
the case of Automatic Awards, by an independent third party valuation.

XIII.  SURRENDER OF OPTIONS FOR CASH OR STOCK

    (a) STOCK APPRECIATION RIGHTS. If, and only if the Committee, in its
discretion, elects to implement an option surrender program under the Plan, one
or more option holders may, upon such terms and conditions as the Committee may
establish at the time of the option grant or at any time thereafter, be granted
the right to surrender all or part of an unexercised option in exchange for a
distribution equal in amount to the difference between (i) the Fair Market Value
(at date of surrender) of the shares for which the surrendered option or portion
thereof is at the time exercisable and (ii) the aggregate option price payable
for such shares. The distribution to which an option holder becomes entitled
under this Section may be made in shares of Common Stock or Restricted Common
Stock, valued at Fair Market Value at the date of surrender, in cash, or partly
in shares and partly in cash, as the Committee, in its sole discretion, deems
appropriate. The option surrender provisions of this Section will not apply to
options granted pursuant to the Automatic Option Grant provisions of this Plan.

    (b) LIMITED STOCK APPRECIATION RIGHTS. If outstanding options of Cetus for
which Substitute Options are issued pursuant to Section III(d) have Limited
Stock Appreciation Rights ("LSARs") attached thereto, then each such LSAR shall
be honored by the Corporation in accordance with its terms and remain
exercisable for a period of 60 days following the date that stockholders of
Cetus approve the Merger; provided, however, that if the LSAR was originally
granted within 6 months of the date that Cetus stockholders approve the Merger,
then the LSAR will be exercisable for a period of 60 days following expiration
of such six-month period. Upon expiration of the applicable 60-day period, each
such LSAR not previously exercised shall expire. Upon exercise of an LSAR, the
related option will be cancelled, and Chiron will pay to the LSAR holder an
amount in cash for each share with respect to which the LSAR is exercised
determined in accordance with the terms of the Cetus Prior Plans.

XIV.  REPURCHASE RIGHTS

      The Committee may, in its discretion, establish as a term of one or more
awards granted under the Plan that the Corporation (or its assigns) will have
the right, exercisable upon the award holder's termination of employment with,
or cessation of services for, the Corporation and its subsidiaries, to
repurchase at the original price paid, if any, for such shares of (1) Company
Stock acquired by the award holder pursuant to the granted award, or (2) Common
Stock into which acquired Restricted Common Stock may have been converted or for
which Restricted Common Stock may have been exchanged. Any such repurchase right
will be exercisable by the Corporation (or its assigns) upon such terms and
conditions (including provisions for the expiration of such right in one or more
installments) as the Committee may specify in the instrument evidencing such
right. The Committee will also have full power and authority to provide for the
automatic termination of the Corporation's repurchase rights, in whole or in
part, thereby accelerating the vesting of any or all of the purchased shares
(other than purchased shares obtained pursuant to the Automatic Award provisions
of this Plan) upon the occurrence of any change in control specified in Article
XI.

11

--------------------------------------------------------------------------------


XV. RIGHT OF FIRST REFUSAL

    The Committee may, in its discretion, establish as a term of one or more
awards granted under the Plan that the Corporation has a right of first refusal
with respect to the proposed disposition by the award holder (or any successor
in interest by reason of purchase, gift or other mode of transfer) of any shares
of (1) Company Stock acquired by the award holder pursuant to the granted award,
or (2) Common Stock into which purchased Restricted Common Stock may have been
converted or for which acquired Restricted Common Stock may have been exchanged.
Any such right of first refusal will be exercisable by the Corporation or its
assigns in accordance with the terms and conditions specified in the instrument
evidencing such right.

XVI.  EFFECTIVE DATE AND TERM OF PLAN

    (a) EFFECTIVE DATE. The Plan became effective on December 10, 1991, the date
that it was approved by the Corporation's stockholders. The Plan was
subsequently amended on several occasions and, as amended through March 8, 1996,
was approved by the Corporation's stockholders on May 16, 1996. The Plan was
further amended on February 28, 1997, and as amended through February 28, 1997
was approved by the Corporation's stockholders on May 15, 1997. The Plan was
subsequently amended on a number of occasions and was further amended on
February 16, 2001 to (i) eliminate the automatic share rights awards to Eligible
Directors contained in then Section VII (b) of the Plan, (ii) change the annual
automatic option grant to non-employee directors from an option to purchase a
number of shares of Common Stock determined by dividing $100,000 by the average
stock price of a share of Common Stock over the preceding 12 months to an option
to purchase 15,000 shares of Common Stock, and reduce the vesting schedule for
such option from 5 years to 6 months, and (iii) implement an initial option
grant feature, whereby each newly elected or appointed non-employee director
automatically receives an option grant to purchase 30,000 shares of Common Stock
which vests over a 3-year period.

    (b) TERM. Incentive Options may be granted under the Plan until May 14,
2007, and may not be issued under the Plan after that date. Subject to this
limitation, the Committee may grant awards under the Plan at any time after the
Effective Date of the Plan and before the Plan is terminated by the Board.

XVII.  AMENDMENT OR DISCONTINUANCE

    (a) BOARD. The Board may amend, suspend or discontinue the Plan in whole or
in part at any time; provided, however, that (a) except to the extent necessary
to qualify as Incentive Options any or all options granted under the Plan that
are intended to so qualify, such action may not, without the consent of the
award holder, adversely affect rights and obligations with respect to awards
outstanding under the Plan; (b) certain amendments may, as determined by the
Board in its sole discretion, require stockholder approval pursuant to
applicable laws or regulations.

    (b) COMMITTEE. The Committee will have full power and authority to modify or
waive any or all of the terms, conditions or restrictions applicable to any
outstanding award (other than Automatic Option Grants), to the extent not
inconsistent with the Plan.

    (c) SUBSTITUTE OPTIONS.  Substitute Options will be subject to amendment in
accordance with the terms of this Plan.

XVIII.  NO OBLIGATION

      Nothing contained in the Plan (or in any award granted under this Plan, a
Chiron Prior Plan or a Cetus Prior Plan) shall confer upon any employee,
consultant, or independent contractor any right to continue in the employ of, or
to provide services to, the Corporation or any affiliate or constitute a

12

--------------------------------------------------------------------------------


contract or agreement of employment or for the provision of services, or
interfere in any way with the right of the Corporation or an affiliate to reduce
such employee's, consultant's or independent contractor's compensation from the
rate in existence at the time of the granting of an award or to terminate such
employee's, consultant's or independent contractor's employment or services at
any time, with or without cause; but nothing contained in the Plan or in any
award granted under this Plan shall affect any contractual rights of an employee
pursuant to a written employment agreement.

XIX.  USE OF PROCEEDS

      The cash proceeds received by the Corporation pursuant to awards granted
under the Plan will be used for general corporate purposes.

XX. COMPLIANCE

    (a) FEDERAL AND STATE LAWS. No option may be exercised, and the Corporation
will not be obligated to issue stock under any award unless, in the opinion of
counsel for the Corporation, such exercise and issuance is in compliance with
all applicable federal and state securities laws. As a condition to the grant of
any award, or to the issuance of stock under any award, the Committee may
require that the award holder agree to comply with such provisions of federal
and state securities laws as may be applicable to such grant, or to the sale of
stock acquired pursuant to the Plan, and that the award holder deliver to the
Corporation a written agreement, in form and substance satisfactory to the
Corporation and its counsel, implementing such agreement.

    (b) INFORMATION. The Corporation will furnish to each award holder
participating in the Plan (other than a key employee or a director) a copy of
the Corporation's Annual Report to Stockholders for the most recent fiscal year,
and additional copies will be furnished, without charge, to such award holders
upon request to the Secretary of the Corporation.

13

--------------------------------------------------------------------------------


APPENDIX A
SPECIAL PROVISIONS RELATED TO 1995 CIBA-GEIGY TRANSACTION


    Those persons holding options to acquire shares of Common Stock under the
Corporation's 1991 Stock Option Plan on November 20, 1994 are granted the
following rights ("Rights") with respect to each such option:

    (i)  the right to receive upon the closing of the tender offer contemplated
under the Investment Agreement entered into on such date among the Corporation
and Ciba-Geigy Limited, Ciba-Geigy Corporation and Ciba Biotech
Partnership, Inc. (the "Closing") a cash payment equal to (A) 37.33% of the
number of shares of Common Stock with respect to which each such option would
first become exercisable in calendar year 1995 multiplied by (B) the difference
between $117 per share and the exercise price per share of such option with
respect to such shares and

    (ii) with respect to the remaining shares of Common Stock subject to each
such option, the right, exercisable at any time after the later of the Closing
or the date that such an option first becomes exercisable with respect to such
shares, to surrender that portion of such option relating to 37.33% of such
shares in return for a cash payment equal (A) to the difference between $117 per
share and the exercise price per share of such option multiplied by (B) the
number of shares with respect to which such option is so surrendered. However,
the grant and exercise of any such right with respect to any officer or director
subject to Section 16 of the Securities Exchange Act of 1934 shall be subject to
stockholder approval of the grant of such rights at the Corporation's 1995
stockholder meeting. The grant of such rights, which are made with respect to
1,858,776 optioned shares shall be in addition to, and shall not count against,
the aggregate and annual limits on the number of shares with respect to which
other awards under the Plan may be made to all individuals and/or a single
individual.

14

--------------------------------------------------------------------------------






QuickLinks


CHIRON 1991 STOCK OPTION PLAN [AS AMENDED AUGUST 14, 1993, APRIL 11, 1994,
FEBRUARY 24, 1995, MARCH 8, 1996, FEBRUARY 28, 1997, AUGUST 7, 1998, AUGUST 20,
1999, FEBRUARY 25, 2000, SEPTEMBER 21, 2000, AND FEBRUARY 16, 2001]
APPENDIX A SPECIAL PROVISIONS RELATED TO 1995 CIBA-GEIGY TRANSACTION
